69 P.3d 1028 (2003)
Concerning the Application for Water Rights of the Eagle River Water & Sanitation District.
The STATE ENGINEER; Division Engineer for Water Division 5; the Colorado Water Conservation Board; Northern Colorado Water Conservancy District; and Municipal Subdistrict, Northern Colorado Water Conservancy District, Opposers-Appellants,
v.
EAGLE RIVER WATER AND SANITATION DISTRICT, Applicant-Appellee.
Concerning the Application for Water Rights of the Town of Breckenridge in Summit County.
The State Engineer; Division Engineer for Water Division 5; and The Colorado Water Conservation Board, Opposers-Appellants,
v.
The Town of Breckenridge, Applicant-Appellee.
Nos. 02SA224, 02SA226.
Supreme Court of Colorado, En Banc.
May 19, 2003.
Ken Salazar, Attorney General, Susan S. Schneider, Assistant Attorney General, Natural *1029 Resources and Environment Section, Denver, Colorado, Attorneys for The State Engineer; Division Engineer for Water Division 5; and The Colorado Water Conservation Board.
Trout, Witwer & Freeman, P.C., Robert V. Trout, Douglas M. Sinor, Denver, Colorado, Attorneys for Northern Colorado Water Conservancy District and Municipal Subdistrict, Northern Colorado Water Conservancy District.
Porzak, Browning & Bushong, LLP, Glenn E. Porzak, Steven J. Bushong, Boulder, Colorado, Attorneys for Applicant-Appellee.
Trout Unlimited, Andrew Peternell, Boulder, Colorado, Attorneys for Opposer-Appellee Trout Unlimited.
Chief Justice MULLARKEY, Justice MARTINEZ, and Justice BENDER are of the opinion that the judgments of District Court, Water Division 5 should be affirmed, whereas Justice KOURLIS, Justice RICE and Justice COATS are of the opinion that they should be reversed.
Since the court is equally divided, the judgments of District Court, Water Division 5 are affirmed by operation of law. C.A.R. 35(e).
Justice HOBBS does not participate.